DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the closure being connected to displacement mechanism to permit at least partial angular movement” (end of claim 1) and “the retaining ring securable over the seat and against the valve housing” (as in claim 4) must be shown or the feature(s) canceled from the claim(s).  In claim 1, it is unclear what the partial angular movement even is.  In claim 4, the retaining ring 34 is just showed to be on the end of the seat flange 30 but is not “over the seat” nor is it (against the valve housing as it is not shown as touching whatsoever) No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the wording “This invention relates to.  Correction is required.  See MPEP § 608.01(b).  
The disclosure is objected to because of the following informalities: The title and the specification state that the valve is a rotor gate but there does not appear to be a rotor at all.  This is just a typical sliding gate valve.
Appropriate correction is required.

Claim Objections
Claims 1-7 and 9 are objected to because of the following informalities:  Claims 1 and 6 use the pronoun “its” which can lead to ambiguous antecedent basis.  Please replace with what “its” exactly is.  In claim 1-6, “an annular seat” is introduced but is then referred to “the valve seat” and “the seat” thereafter.  The examiner recommends calling it “an annular valve seat” and adjust the rest accordingly.  In claims 1, 3, 6-7 and 9, the term “valve closure” is changed to just “closure”, please insert the term “valve” before “closure” to be clear and definite as to what the claim is referring.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is unclear what partial angular movement is.  Is this supposed to be from the angled surface 40?  The shouldn’t it say the valve closure relative to the valve housing or something like that?  Regarding claim 4, see drawing objection above as claim 4 is not shown in the drawings and unclear how it even works as the retaining ring is just shown as on the outside surface of the seat flange and never even touches the housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tan US 8,939,432.
Regarding claim 1, Tan discloses a valve (gate valve 100, Fig. 1) comprising: 
a valve housing (valve body 10, Fig. 1) defining a fluid flow passage therethrough for operatively receiving a fluid (gate valve 100 comprises valve body 10 defining a flow path along axis 19 depicted  in FIG. 1, Col.6, lines 55-56); 
an annular seat (seat ring 44B or 44A of seating assembly 40B or 40A, Figs. 1 and 6A) being removably secured against an inner periphery of the flow passage (see Box VIII) (seat ring 44 is disposed within circular recess 43 of seat ring holder 42 that surrounds the flow path and held in place by seat holding ring 46 which secures a shoulder of seat ring 44 ... by removing seat holding ring 46 ... seat ring 44 may be replaced from within valve chamber 16, Col.10, lines 59-65); 
a valve closure (disk slide 26B or 26A, Figs. 1 and 6A) which is progressively displaceable, transversely to the flow passage, between a closed position (Fig. 6C), wherein the closure overlies and engages the valve seat to close the flow passage, whereby fluid is prevented from flowing past the closure in the flow passage, and an open position (Fig. 6A), wherein the closure is displaced from at least a portion of the valve seat whereby the flow passage is, at least partially, open and fluid is permitted to flow therein past the closure (stem 30 is disposed within valve chamber 16 and vertically movable between an open position where valve stem 30 pulls discs 26 A and 26B into the recess from the flow path within top cover 12 as shown in FIG. 6A and a closed position, which places discs 26A and 26B directly impeding the flow path between the valve openings, Col.6, lines 62-67); and
a displacement mechanism (stem 30, Figs. 1 and 6A) for displacing the closure between its respective open and closed positions (stem 30 is disposed within valve chamber 16 and vertically movable between an open position where valve stem 30 pulls discs 26A and 26B into the recess from the flow path within top cover 12 as shown in FIG. 6A and a closed position, which places discs 26A and 26B directly impeding the flow path between the valve openings, Col.6, lines 62-67), the closure being connected to the displacement mechanism to permit at least partial angular movement (disk slide 28B may be fastened to disc 26B by bolts 5. Referring again to FIG. 6A, FIG. 6B, and FIG. 6C, disk slide 288 fits and slides within angled or wedged slot 33, Col. 7, lines 32-34; disc 26A is secured by disc slide 28A to wedge connector 31 in the same manner on an opposite side of wedge connector 31 with respect to disc 26B. Thus, the discs can be moved both parallel to axis of the flow path and vertical to the axis of the flow path, Col. 7, lines 46-50).

Regarding claim 2, wherein the valve closure is located operatively downstream from the valve seat (see Figs. 1 and 6C showing disk slide 26B or 26A located downstream from seat ring 44B or 44A of seating assembly 40B or 40A).

Regarding claim 3, wherein the seat comprises a sleeve (seat ring holder 42, Fig. 3) having a first end (left end in Fig. 3) for operatively sealingly engaging the closure (metal-to-metal seal 54 can be created below point seals 41A and 41B when discs 26A and 26B and the inner surface of seat ring holder 42 make contact after seat ring 44 has compressed within recess 43, Col.11, lines 48-51), and an opposing second end (right end in Fig. 3) having a flange that projects radially outwardly from a remainder of the sleeve for seating against an annular shoulder of the valve housing in order to restrict movement of the seat along the flow passage (see Fig. 3 showing seat ring holder 42 having a flange projecting outwardly from its lower right side for seating against a shoulder of valve body 10 to restrict movement of seat 44 along the flow passage).

Regarding claim 5, the seat is of resilient material (seat ring 44 is made of PTFE or other resilient materials for resilient seat ring surface interaction with disc 26A or 26B, Col.10, line 66-Col.11, line 1).

Regarding claim 6, a wedge arrangement (wedge connector 31, Figs. 1 and 6A) whereby a component of movement in a direction along the flow passage is imparted to the closure upon closing movement thereof (disk slide 28B may be fastened to disc 26B by bolts 5. Referring again to FIG. 6A, FIG. 6B, and FIG. 6C, disk slide 28B fits and slides within angled or wedged slot 33, Col7, lines 32-34; disc 26A is secured by disc slide 28A to wedge connector 31 in the same manner on an opposite side of wedge connector 31 with respect to disc 26B. Thus, the discs can be moved both parallel to axis of the flow path and vertical to the axis of the flow path, Col.7, lines 46-50), to ensure that the closure becomes tightly wedged against the valve seat in its closed position (As one example of operation of sealing assembly 40A and 40B, disc 26A or 26B will engage seat ring 44 when wedged outward by stem 30, Col.11, lines 19-21).

Regarding claim 7, wherein the wedge arrangement comprises an annulus (disc slide 28A, Fig. 6A) which is secured to a downstream side of the closure (see Box VIII) (disc 26A is secured by disc slide 28A to wedge connector 31, Col.7, lines 46-47) and which is adapted to engage an angled surface to provide a wedging action (disc slides 28A and 28B are slidingly wedgingly engaged with stem 30 allowing contained movement of disc slides 28A and 28B with respect to stem 30 between stem bracket 32 and end plate 38. Therefore, as stem 30 continues to push further downward, stem 30 creates a wedging interaction with disc slides 28A and 28B, Col.14, lines 17-23).

Regarding claim 9, the closure is in the form of a plate (disk 26B or 26A).
Claim(s) 1-3, and 5-9, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Young et al. US 7,163,191.
Regarding claim 1, Young discloses a valve 10 comprising: - a valve housing 12, 20, 28 defining a fluid flow passage therethrough for operatively receiving a fluid (at inlet 18 and through to inside of 20 and out inside of 28); - an annular seat 24 being removably secured against the inner periphery of the flow passage (24 is on inside of 20 and may be removed from housing 20 as is elastomeric or 20 may be removed from 12); - a valve closure 42 which is progressively displaceable (linear actuator such as pneumatic or hydraulic may be progressively displaced), transversely to the flow passage, between a closed position, wherein the closure overlies and engages the valve seat to close the flow passage, whereby fluid is prevented from flowing past the closure in the flow passage, and an open position, wherein the closure is displaced from at least a portion of the valve seat whereby the flow passage is, at least partially, open and fluid is permitted to flow therein past the closure; and - a displacement mechanism 50 and/or 52 for displacing the closure between its respective open and closed positions, the closure being connected to the displacement mechanism to permit at least partial angular movement (70 contacts 72).

Regarding claim 2, wherein the valve closure is located operatively downstream from the valve seat (42 is downstream 24).

Regarding claim 3, wherein the seat comprises a sleeve 24 having a first end for operatively sealingly engaging the closure (Fig. 6, 42 contacts 24 on the right hand side), and an opposing second end having a flange that projects radially outwardly from a remainder of the sleeve for seating against an annular shoulder of the valve housing in order to restrict movement of the seat along the flow passage (Figs. 5-6, left hand side of 24 has a flange that seats against an annular shoulder of the valve housing that lodges it in place).

Regarding claim 5, wherein the seat is of resilient material (elastomeric so resilient).

Regarding claim 6, including a wedge arrangement whereby a component of movement in a direction along the flow passage is imparted to the closure upon closing movement thereof, to ensure that the closure becomes tightly wedged against the valve seat in its closed position (Figs. 5-6).

Regarding claim 7, wherein the wedge arrangement comprises an annulus 72 which is secured to the downstream side of the closure and which is adapted to engage an angled surface 70 to provide a wedging action.

Regarding claim 8, wherein the angled surface is formed by the wall of the flow passage (70 is part of the wall 68).

Regarding claim 9, wherein the closure is in the form of a plate-like body (42 is seen as plate-like).
Claim(s) 1-2, and 5-9, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lewis US 5,427,353.
Regarding claim 1, Lewis discloses a valve 30 comprising: - a valve housing 32 defining a fluid flow passage 34 therethrough for operatively receiving a fluid (from 16, 18, 20 outwards), - an annular seat 43 being removably secured against the inner periphery of the flow passage (43 is resilient and different material so is removable); - a valve closure 36 which is progressively displaceable (by handle 64), transversely to the flow passage, between a closed position, wherein the closure overlies and engages the valve seat to close the flow passage, whereby fluid is prevented from flowing past the closure in the flow passage, and an open position, wherein the closure is displaced from at least a portion of the valve seat whereby the flow passage is, at least partially, open and fluid is permitted to flow therein past the closure; and - a displacement mechanism 64 and/or 63 for displacing the closure between its respective open and closed positions, the closure being connected to the displacement mechanism to permit at least partial angular movement (61 contacts 50).

Regarding claim 2, wherein the valve closure is located operatively downstream from the valve seat (36 is downstream 43).

Regarding claim 5, wherein the seat is of resilient material (states resilient seal).

Regarding claim 6, including a wedge arrangement whereby a component of movement in a direction along the flow passage is imparted to the closure upon closing movement thereof, to ensure that the closure becomes tightly wedged against the valve seat in its closed position (Fig. 4).

Regarding claim 7, wherein the wedge arrangement comprises an annulus 60 which is secured to the downstream side of the closure and which is adapted to engage an angled surface 50 to provide a wedging action.

Regarding claim 8, wherein the angled surface is formed by the wall of the flow passage (50 is part of the wall of the flow passage).

Regarding claim 9, wherein the closure is in the form of a plate-like body (58 is seen as plate-like).
Claim(s) 1-6, and 9, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Milette US 3,212,753.
Regarding claim 1, Milette discloses a valve comprising: - a valve housing H defining a fluid flow passage (inside H) therethrough for operatively receiving a fluid, - an annular seat 16 being removably secured against the inner periphery of the flow passage (Figs. 1-10, seal element may be removed and replaced); - a valve closure G which is progressively displaceable (by handle 8), transversely to the flow passage, between a closed position, wherein the closure overlies and engages the valve seat to close the flow passage, whereby fluid is prevented from flowing past the closure in the flow passage, and an open position, wherein the closure is displaced from at least a portion of the valve seat whereby the flow passage is, at least partially, open and fluid is permitted to flow therein past the closure; and - a displacement mechanism 8 and/or 7 for displacing the closure between its respective open and closed positions, the closure being connected to the displacement mechanism to permit at least partial angular movement (wedged by 12 and 11).

Regarding claim 2, wherein the valve closure is located operatively downstream from the valve seat (flow is shown to be left to right in Figs. 3-5 so G is downstream from 16).

Regarding claim 3, wherein the seat comprises a sleeve 16 having a first end for operatively sealingly engaging the closure (Fig. 8, right hand side of 16), and an opposing second end having a flange that projects radially outwardly from a remainder of the sleeve for seating against an annular shoulder of the valve housing in order to restrict movement of the seat along the flow passage (Fig. 8 at 16a).

Regarding claim 4, a retaining ring 4 that is removably securable over the seat and against the valve housing whereby the seat flange is sandwiched between the retaining ring and valve housing in order to retain the seat in position against the valve housing (4 is seen to removably securable by 6 in Fig. 9 at 16b).

Regarding claim 5, wherein the seat is of resilient material (states resilient seal).

Regarding claim 6, including a wedge arrangement whereby a component of movement in a direction along the flow passage is imparted to the closure upon closing movement thereof, to ensure that the closure becomes tightly wedged against the valve seat in its closed position (Fig. 5 or 8).

Regarding claim 9, wherein the closure is in the form of a plate-like body (G is seen as plate-like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art disclose similar wedge gate valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921